Per Curiam.
There being plenary evidence of defendant’s negligence, the crucial question was whether the evidence established that plaintiff was contributorily negligent as a matter of law. The opinion of Judge Parker, for the Court of Appeals, reviews plaintiff’s evidence and states the applicable legal principles. Repetition is unnecessary. After further consideration, we agree that the evidence, when considered in the light most favorable to plaintiff, required that the issue of contributory negligence be submitted to the jury. Hence, the decision of the Court of Appeals is affirmed.
Affirmed.